DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/16/2021.  An initialed copy is attached to this Office Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
This Office action is in response to the communication filed 01/25/2021.
The Amendments to Claims 1 and 3, filed 01/25/2021, are acknowledged and accepted.
The Cancellation of Claims 2 and 17, filed 01/25/2021, are acknowledged and accepted.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-16, 18-19, and 26-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2014/0306866), hereinafter Miller in view of Matsuhira (2009/0128834).
Regarding claim 1, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127) comprising:  a camera input system (16, two wide-field-of-view machine vision cameras) (paragraph 0127); an image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) (paragraph 0127), where the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) is capable of being worn by a user (paragraph 0127 discloses being mounted to a user’s head or eyes by a housing or frame), where the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) comprises at least one contact lens (paragraph 0129 discloses the use of contact lenses) with a display unit contained thereon or at least partially embedded therein (paragraph 0127 discloses the display lens comprising one or more mirrors and able to bounce projected light into the eyes and transmission of light from the local environment in an virtual reality and figure 14 shows the display lens); and a processor (32, processor and 36, head pose processor) in communication with the camera input system (16, two wide-field-of-view machine vision cameras) and the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, 
Miller fails to disclose where displaying the image and/or modified image comprises correcting eye defects.
Matsuhira discloses where displaying the image and/or modified image comprises correcting eye defects (paragraph 0006 discloses detecting red-eye defects in an image and correcting the red-eye defects).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting of eye defects of Matsuhira for the purpose of removing red-eye defects from the image.
Regarding claim 3, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), comprising:  a camera input system (16, two wide-field-of-view machine vision cameras) (paragraph 0127); an image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) (paragraph 0127), where the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) is capable of being worn by a user (paragraph 0127 discloses being mounted to a user’s head or eyes by a housing or frame), where the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) comprises at least one contact lens (paragraph 0129 discloses the use of contact lenses) with a display unit contained thereon or at least partially embedded therein (paragraph 0127 
Miller fails to disclose where displaying the image and/or modified image comprises correcting eye defects.
Matsuhira discloses where displaying the image and/or modified image comprises correcting eye defects (paragraph 0006 discloses detecting red-eye defects in an image and correcting the red-eye defects).

Regarding claim 4, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where each eye tracking camera (24, eye tracking cameras), in conjunction with at least one infrared illuminator (26, infrared light sources), is positioned such that it is pointed toward an eye of the user during use (paragraph 0127 discloses two miniature infrared cameras (24) paired with infrared light sources (26, such as light emitting diodes "LED"s), which are configured to be able to track the eyes (20) of the user to support rendering and user input).
Regarding claim 5, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), further comprising software (software program) utilized by the processor to adjust the displayed image and/or modified image according to eye gaze based on eye tracking data from the one or more eye tracking cameras (paragraph 0127 discloses a rendering engine (34) which may feature hardware running a software program configured to provide rendering information local to the user to facilitate operation of the scanners and imaging into the eyes of the user, for the user's view of the world and paragraph 0128 discloses the mini cameras (24) may be utilized for eye tracking, and software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs).
Regarding claim 6, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where modifying the image comprises correcting for epipolar geometry and line of sight (paragraph 0130 discloses 3-D points may be captured from the environment, and the pose (i.e., vector and/or origin position information relative to the world) of the cameras that capture those images or points may be determined, so that these points or images may be "tagged", or 
Regarding claim 7, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), further comprising headgear, where the headgear houses the image projection system (paragraph 0127 discloses the device may be mounted to a user’s head or eyes).
Regarding claim 8, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the headgear houses one or more of the following sensors: motion sensors, degrees of freedom sensors, gesture recognition sensors, fiducial marker sensors, accelerometer sensors, infrared sensors, motion sensors, alert sensors, gyroscope technology and related sensors, positional tracking sensors, sound sensors, microphone sensors, optical sensors, magnetic sensors, acoustic sensors, and/or inertial sensors (paragraph 0127 discloses accelerometer sensor, gyroscope technology, and magnetic sensors).
Regarding claim 9, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the headgear houses one or more of the following subsystems: dynamic opacity; hologram projection; simultaneous localization and mapping; head and eye tracking; hand and arm tracking; body tracking; and/or environment mapping interfaces (paragraph 0127 discloses head and eye tracking).
Regarding claim 10, Miller discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment (figure 14) Miller fails to disclose where the headgear houses the processor.
Another Embodiment of Miller (figures 24A and 24B) discloses where the headgear houses the processor (paragraph 0175).

Regarding claim 11, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the headgear houses the camera input system (16, two wide-field-of-view machine vision cameras) (figure 14 and paragraph 0127).
Regarding claim 12, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the headgear is capable of being worn on the head of the user and positioned over the user’s eyes and nose like glasses (paragraph 0127 discloses being mounted to a user’s head or eyes by a housing or frame).
Regarding claim 13, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the headgear is a helmet and the display is a face shield (figure 14 and paragraph 0127 discloses being mounted to a user’s head or eyes by a housing or frame).
Regarding claim 14, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the camera input system comprises one or more video cameras, one or more still cameras, one or more night-vision cameras, one or more infrared cameras, one or more thermal imaging cameras, one or more 3D cameras, or any combination thereof (paragraph 0127 discloses one or more infrared cameras).
Regarding claim 15, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is capable of recording images from the camera input system (paragraph 0127 discloses The camera (16) images and pose, in conjunction with data from an associated cloud computing resource, may be utilized to map the local world and share user views with a virtual or augmented reality community; Examiner notes that the cloud computing resources 
Regarding claim 16, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the image projection system is capable of displaying at least part of the image and at least part of the modified image simultaneously (paragraph 0129 discloses displaying simultaneously natural world and artificially generated images; e.g. modified images).
Regarding claim 18, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the image projection system is a reflected image micro display system comprising:  at least one image source (26, infrared light sources) (paragraph 0127); and a reflective lens (82, display lens comprises one or more mirrors) (paragraph 0127); where the image source is capable of projecting the image (paragraph 0127) and/or modified image onto the reflective lens, which is capable of reflecting the image and/or modified image to an eye of the user.
Regarding claim 19, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the reflected image micro display system further comprises a correction module located between the image source and the reflective lens, such that the image and/or modified image passes through the correction module prior to reaching the reflective lens (paragraph 0127 discloses using the processor to correct the poses and images).
Regarding claim 26, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the image source and the reflective lens are adjustable based on the location of the user’s eye (paragraph 0127).
Regarding claim 27, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), further comprising an eye tracking camera, where the eye tracking camera is capable of tracking movement of the user’s eye and the system is capable of 
Regarding claim 28, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the eye tracking camera is part of an eye tracking subsystem capable of determining an interpupillary distance (IPD) of the user’s eyes and capable of adjusting for the differences in IPD of the specific user (paragraph 0127).
Regarding claim 29, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the image source has an ultra-short throw.
Regarding claim 30, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is capable of running one or more apps and displaying images from the apps on the image projection system (paragraphs 0072 and 0079 disclose the use of application on a separate hardware such as a smart phone).
Regarding claim 31, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is in communication with an external device running one or more apps such that the system is capable of displaying images from the apps on the image projection system (paragraphs 0072 and 0079).
Regarding claim 32, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the external device is a cell phone, tablet, smart watch, or computer (paragraph 0079).
Regarding claim 33, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is paired with the external device (paragraphs 0072 and 0079).
Regarding claim 34, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is in communication with the external device 
Regarding claim 35, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), comprising multiple sets of camera input systems (16, two wide-field-of-view machine vision cameras) (paragraph 0172), image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) (paragraph 0172), and processors (32, processor and 36, head pose processor), where the processors of the multiple sets are networked (paragraphs 0127).
Regarding claim 36, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), comprising:  a camera input system (16, two wide-field-of-view machine vision cameras) comprising at least one forward-facing camera (paragraph 0127 discloses the cameras image the environment around the user and would therefore be facing forward to do so) where camera input system is partially embedded on one or more smart contact lens (paragraph 0129 discloses the use of contact lenses) (figure 14); an image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) (paragraph 0127), where the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) is capable of being worn by a user (paragraph 0127 discloses being mounted to a user’s head or eyes by a housing or frame), and a processor (32, processor and 36, head pose processor) in communication with the camera input system (16, two wide-field-of-view machine vision cameras) and the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light projector modules and 18, projecting subsystem) (paragraph 0127) such that the processor is capable of receiving an image from the camera input system and displaying the image on the image projection system (a pair of scanned-laser shaped-wavefront (i.e., for depth) light 
Regarding claim 37, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where each smart contact lens comprises:  one or more sensors (39, sensor assembly) (paragraph 0127); and one or more communication devices (wireless communication or wired communication) (paragraph 0127).
Although it is obvious that the components of Miller would need some type of power, Miller’s figure 14 does not specifically disclose a battery and a charging apparatus.
Another Embodiment of Miller, figures 24A and 24B, discloses wherein the smartphone discloses a battery and a charging apparatus (paragraph 0175).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of One Embodiment of Miller (figure 14) with the battery and charging apparatus of another Embodiment of Miller (figures 24A and 24B) for the purpose of supplying power to the components of the smart phone.
Regarding claim 38, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the communication devices are capable of communicating via backscatter, interscatter, Bluetooth, Wi-Fi, ZigBee, RFID, and/or other antenna transmissions (paragraph 01127 discloses the use of wireless communication).
Regarding claim 39, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where each smart contact lens comprises one or more cameras. (24, eye tracking cameras) (paragraph 0127).
Regarding claim 40, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the system is capable of monitoring the user’s eye movement, where each smart contact lens comprises more than one camera, and where one or more of 
Regarding claim 41, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the processor is capable of using information obtained from monitoring the user’s eye movement to adjust the display of the modified image according to eye gaze cameras (paragraph 0127 discloses a rendering engine (34) which may feature hardware running a software program configured to provide rendering information local to the user to facilitate operation of the scanners and imaging into the eyes of the user, for the user's view of the world and paragraph 0128 discloses the mini cameras (24) may be utilized for eye tracking, and software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs).
Regarding claim 42, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the image projection system is a heads-up display (paragraph 0127 discloses the display device is mounted to a user’s head or eyes).
Regarding claim 43, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), further comprising an eye-tracking subsystem, where the heads-up display is capable of displaying the image and/or the modified image positioned according to the user’s eye gaze based on information obtained from the eye-tracking subsystem cameras (paragraph 0127 discloses a rendering engine (34) which may feature hardware running a software program configured to provide rendering information local to the user to facilitate operation of the scanners and imaging into the eyes of the user, for the user's view of the world and paragraph 0128 discloses the mini cameras (24) may be utilized for eye tracking, and software may be configured to pick up not only vergence geometry but also focus location cues to serve as user inputs).
Regarding claim 44, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the heads-up display comprises a reflective lens capable of 
Regarding claim 45, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the camera input system comprises one or more cameras (16, two wide-field-of-view machine vision cameras) (paragraph 0127).
Regarding claim 46, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the display is a reflective display (paragraph 0127).

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2014/0306866), hereinafter Miller in view of Matsuhira (2009/0128834) as applied to claim 1 above, and further in view of Barzak et al. (2013/0329184), hereinafter Barzak.
Regarding claim 20, Miller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Miller fails to disclose where the correction module comprises:  a first corrective lens; a polarization layer; and a second corrective lens, where the polarization layer is sandwiched between the first corrective lens and the second corrective lens.
Barzak discloses where the correction module comprises:  a first corrective lens (20, inner layer) (paragraph 0034 discloses that inner layer is an ophthalmic or eyewear lens product that is transparent); a polarization layer (30, polarized layer) (paragraph 0033); and a second corrective lens (40, outer layer) (paragraph 0034 discloses that inner layer is an ophthalmic or eyewear lens product that is transparent), where the polarization layer is sandwiched between the first corrective lens and the second corrective lens (figure 1 and paragraph 0033).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting eye defects of Barzak for the purpose of using the lens to correct vision.

Miller fails to disclose where the polarization layer is capable of retarding light that would otherwise be reflected back to the image source and focusing the image and/or modified image onto a specific part of the reflective lens.
Barzak discloses where the polarization layer is capable of retarding light that would otherwise be reflected back to the image source and focusing the image and/or modified image onto a specific part of the reflective lens (paragraph 0040).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting eye defects of Barzak for the purpose of using the lens to correct vision.
Regarding claim 22, Miller discloses, in figure 14, a wearable image manipulation system (14, user display device) (paragraph 0127), where the correction module is adjustable based on the location of the user’s eye (paragraph 0127 discloses using the processor to correct the poses and images).
Regarding claim 23, Miller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Miller fails to disclose where the reflective lens is a spherical lens corresponding to one or more corrective lenses of the micro display correction module.
Barzak discloses where the reflective lens is a spherical lens corresponding to one or more corrective lenses of the micro display correction module (paragraph 0037).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting eye defects of Barzak for the purpose of using the lens to correct vision.
Regarding claim 24, Miller discloses all the limitations in common with claim 1, and such is hereby incorporated.

Barzak discloses where the reflective lens is coated with a semi-reflective or reflective surface (paragraph 0040).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting eye defects of Barzak for the purpose of using the lens to correct vision.
Regarding claim 25, Miller discloses all the limitations in common with claim 1, and such is hereby incorporated.
Miller fails to disclose where the reflective lens is a corrective lens for better focus.
Barzak discloses where the reflective lens is a corrective lens for better focus (paragraphs 0040, 0047, and 0057).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Miller with the correcting eye defects of Barzak for the purpose of using the lens to correct vision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N THOMAS/Primary Examiner, Art Unit 2872